Citation Nr: 0941712	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for liver disease, to 
include hepatitis C.  

2.  Entitlement to service connection for:  headaches; loss 
of appetite; skin disorder; visual disturbance; pulmonary 
disorder with shortness of breath; left axillary swelling; 
bleeding gums; low platelets; frequent indigestion and 
spastic bowel symptoms/chronic irregularity; hand tremors; 
forgetfulness/short term memory loss; difficulty expressing 
self and keeping thoughts in order; sensitivity to chemicals, 
fumes or dust; weight fluctuation; nervousness; irritability; 
sleep apnea; recurrent taste and smell of petrochemicals; 
residuals of abrasions of bug bites; and slow wound healing, 
all claimed due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1980 and from February 1990 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  During the course of the appeal, the 
case was transferred to the RO in Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for multiple 
disabilities he contends are due to an undiagnosed illness 
related to his service in Southwest Asia during the Persian 
Gulf War.  In addition, he is seeking service connection for 
liver disease, to include hepatitis C.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
service connection claims by correspondence dated in 
February 2003, November 2003, and March 2006.  

VA law provides that compensation will be paid to a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and (b) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2009).  

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory system, (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 
38 C.F.R. § 3.317(c).  

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for  hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that  
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of  hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  

In this case, the file does not include exact dates of the 
Veteran's service in Southwest Asia, but it does include a DA 
Form 638, Recommendation for Award if MSM and Below, which 
recommended the Veteran for awards for his work as a truck 
driver, fuel handler, and cook during Operation Desert Shield 
and encompassing the period from August 1990 to January 1991.  
Service personnel records also indicate that the Veteran was 
TDY to Saudi Arabia on August 15, 1990, and apparently 
returned to the CONUS in March 1990, although neither date 
has been verified.

Service treatment records show that at a Southwest Asia 
Demobilization Medical Evaluation in May 1991, the Veteran 
reported that while he was in the Southwest Asia region he 
had diarrhea, constipation, bronchitis infections, strained 
muscles, and back pain.  He answered yes to questions of 
whether he had a cough or sinus infection; stomach or belly 
pain, nausea, diarrhea, or bloody bowel movements; nightmares 
or trouble sleeping; and recurring thoughts about his 
experiences during Desert Shield/Desert Storm.  At a general 
medical examination in August 1991, clinical evaluation was 
normal, but in September 1991, the Veteran was seen with 
complaints of headache, diarrhea, vomiting, and muscle aches.  
The assessment at the time was diarrhea.  In October 1991, 
the Veteran received emergency room treatment for ethanol 
intoxication, and laboratory studies showed elevated liver 
values.  In November 1991, the Veteran complained of having 
bronchitis stating he had shortness of breath, tightness in 
his throat, and a productive cough.  The initial assessment 
was possible bronchitis, and on later examination, the 
assessment was upper respiratory infection.  The record 
indicates the Veteran declined a service separation 
examination.  

Review of the record shows the Veteran has received private 
and VA treatment for a variety of complaints since service 
and that he underwent a VA Persian Gulf Registry Examination 
in September 1994.  At that time, and in other records, it 
was noted that the Veteran had been diagnosed has having 
hepatitis C in March 1994.  At the September 1994 Persian 
Gulf Registry Examination and in other medical records, 
examiners noted that the Veteran admitted to using street 
drugs (cocaine and heroin) "tried a few times", denied 
intravenous drug use, but reported that he got several 
tattoos after he returned from the Gulf and was at Fort 
Stewart, Georgia.  In one record, which was dated in 
August 1994, it was noted that the Veteran reported sexual 
contact with someone who was hepatitis C positive.  Later 
private and VA records dated into 2006 show continued testing 
and treatment for hepatitis C.  The Veteran underwent a VA 
liver biopsy in November 2005.  The pathology report is not 
of record, and should be obtained.  There is a February 2006 
VA gastrointestinal outpatient clinic note stating that 
"overall the picture was most consistent with a chronic 
active hepatitis - ddx viral, autoimmune, drugs, etoh."  

In addition to the foregoing, the post-service medical 
records show continuing complaints of gastrointestinal 
problems, including frequent diarrhea, and at various times 
assessments have included question of irritable bowel 
syndrome, question of colitis, and question of Crohn's 
disease.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  A medical examination or 
medical opinion is deemed to be necessary if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the Veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  

Here, there is evidence that the Veteran has a diagnosis of 
hepatitis C and has several known risk factors.  Although 
there was a March 1996 VA examination for liver dysfunction 
at which the examiner related the Veteran's liver dysfunction 
to alcohol ingestion and said it was not related to any 
exposure to his Persian Gulf Service, there is no indication 
that the examiner considered other risk factors, including 
tattoos, drug abuse, or sexual contact.  Further, there has 
been a significant amount of medical evidence added to the 
record since the March 1996 examination, and it is the 
judgment of the Board that an additional examination and 
medical opinion would facilitate its decision.  Therefore, 
the Veteran should be afforded a VA gastroenterology 
examination to confirm the diagnosis of hepatitis C and any 
other liver disease, and provide an analysis as to etiology.  
Further, the gastroenterologist should be requested to 
determine whether the Veteran currently has or, or during any 
six-month period during the appeal period has had, irritable 
bowel syndrome.  The gastroenterologist should confirm or 
rule out diagnoses of colitis and Crohn's disease and provide 
opinions as to whether any gastrointestinal disease or 
disability had its onset in service or is causally related to 
service.  

The Board also notes that the claims file only includes VA 
treatment notes to March 2006; any additional records since 
that time should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.  

Additionally, a July 1994 VA progress note shows that at that 
time the Veteran reported he had a claim pending for Social 
Security Administration (SSA) disability benefits.  Later 
records show that in December 2003 the Veteran reported he 
had been denied SSA benefits, but in June 2004, he referred 
to his disability check from SSA.  The record does not 
include any SSA decision or medical records upon which any 
such decision was based.  VA has a duty to assist in 
gathering social security records when put on notice that the 
Veteran is receiving Social Security benefits.  See Murincsak 
V. Derwinski, 2 Vet, App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Although VA is not obligated to follow 
a determination made by SSA, these records may be relevant to 
the matters on appeal.  Therefore, the RO should obtain the 
Veteran's SSA records and the associated medical records and 
associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and obtain the names, 
addresses, and approximate date of 
treatment for all medical care 
providers, VA and non-VA, from which he 
has received treatment for any of his 
claimed disabilities since March 2006.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained 
and associated with the claims file.  
All attempts to procure those records 
should be documented in the file.  If 
the AMC/RO cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

In addition, the pathology report for 
the November 2005 VA liver biopsy for 
the Veteran should be obtained and 
associated with the claims file.  

2.  The AMC/RO should obtain a copy of 
all SSA decisions pertaining to the 
Veteran's applications for disability 
benefits, including any decision in 
1994 and any decision(s) in 2003 and 
2004, along with the medical records 
upon those determinations were made.  

3.  After the above development has 
been completed to the extent possible, 
the Veteran should be provided a VA 
examination by a gastroenterologist 
pertaining to the Veteran's claimed 
liver disease and hepatitis C as well 
as other gastrointestinal complaints.  
All indicated tests and studies are to 
be performed, and comprehensive social, 
and occupational histories are to be 
obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  

The gastroenterologist should be 
requested to confirm the diagnosis of 
hepatitis C and any other liver 
disease, and provide an analysis as to 
etiology.  In this regard, the 
physician is requested to consider all 
possible risk factors that may be 
relevant to the Veteran's current 
hepatitis C, first diagnosed in 
March 1994, including the Veteran's 
history of tattoos in service, as well 
as sexual contacts and drug abuse.  
Following a review of the claims folder 
and examination of the Veteran, the 
gastroenterologist is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's hepatitis C disability or any 
other current liver disorder had its 
onset in service or is causally related 
to any incident of service, including 
any hepatitis C risk factors associated 
with the Veteran's active service.  The 
physician is requested to explain the 
usual incubation period and onset of 
symptoms for hepatitis C.  Sustainable 
reasons and bases are to be provided 
for any opinion rendered.  

In addition, and again after review of 
the entire record and examination of 
the Veteran, the gastroenterologist 
should be requested to determine 
whether the Veteran currently has or, 
or during any six-month period during 
the appeal period has had, irritable 
bowel syndrome.  Further, the 
gastroenterologist should confirm or 
rule out diagnoses of colitis and 
Crohn's disease and provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any gastrointestinal 
disease or disability had its onset in 
service or is causally related to 
service.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.  

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


